United States Court of Appeals
                      For the First Circuit

No. 12-1233

                    KG URBAN ENTERPRISES, LLC,

                      Plaintiff, Appellant,

                                v.

  DEVAL L. PATRICK, in his official capacity as Governor of the
Commonwealth of Massachusetts; CHAIRMAN AND COMMISSIONERS OF THE
MASSACHUSETTS GAMING COMMISSION, in their official capacities,

                      Defendants, Appellees.




                           ERRATA SHEET


     The opinion of this Court issued on August 1, 2012, is amended
as follows:

     On page 37, line 18, "affairs" in the phrase "Office of
Hawaiian affairs" is capitalized.

     On page 48, line 11 of footnote 26, the word "Tribe's" is made
lowercase.

     On page 55, line 1, "to" is inserted between "authority" and
"take".